DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

With regard to claim 6, which contains the limitation “higher-order”. The specification does not define the term “higher-order”. Therefore one of ordinary skill in art cannot determine the metes and bounds of this limitation. For purpose of examination, the term “higher-order” will be interpreted as teachings of prior art 6025864 (Nashimoto) in the view of US 7236674 B2 (Mizuuchi). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 6025864 (Nashimoto) in the view of US 7236674 B2 (Mizuuchi).
Regarding claim 1, Nashimoto teaches an optical scanning device (Fig. 4, Fig. 5, 9:51-55, scanning device 42) for selectively emitting emission lights to a plurality of directions different from each other (3:66-67, 4:1-8), said device comprising:
a supporting body (Fig. 5, 9:55-60, insulating substrate 38); 
an optical waveguide (Fig. 4, Fig. 5, 9:51-60, waveguide 36) comprising a single crystal having electro-optic effect (6:62-65) and integrated with said supporting body directly (9:56-58) […].
 [………….]
a plurality of electrodes (Fig. 5, 9:55-60, 9:62-65, electrodes 40)  each capable of applying a voltage on each of said periodic domain inversion parts to generate a diffraction grating in each of said periodic domain inversion parts (Fig. 1, 7:27-37, Bragg-diffracted beam); and 
a side face clad provided between said optical waveguide and said electrodes (Fig. 5, 9:55-61, cladding layer 34), 
wherein [...] and side face clad comprise materials having refractive indices lower than a refractive index of said single crystal forming said optical waveguide (5:44-46), respectively; 
wherein each of said […] domain inversion parts on which said voltage is applied is selected to generate said diffraction grating in said selected […] domain inversion part (3:36-50, Fig. 1, 7:27-37); and 
wherein a propagation light is propagated in said optical 36FNGK1706PCTUS waveguide and said propagation light is emitted to the outside of said optical scanning device as a diffracted light (Fig. 1, 7:27-37, Bragg-diffracted beam).
However, Nashimoto does not teach a plurality of periodic domain inversion parts formed in said optical waveguide, said periodic domain inversion parts having periods different from each other;
Mizuuchi further teaches on a thin film layer of ridge-type waveguide structure, a periodic periodically domain-inverted region is formed (Fig. 1, 5:50-51, domain inverted region 105).
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Nashimoto’s device by adding a clad layer between the supporting body and the waveguide and forming a periodic periodically domain-inverted region as suggested and taught by Mizuuchi in order to generate Bragg-diffracted light in a wide angle from the scanner.

Regarding claim 2, Nashimoto as modified in view of Mizuuchi, teaches the apparatus according to claim 1. However, the combination as far, does not teach wherein said optical waveguide is integrated with said supporting body through said clad layer.
Mizuuchi teaches an optical waveguide device is configured onto a LN substrate via a bonding layer (Fig. 1, 5:44-46, bonding layer 104 acting as clad layer, LN substrate 102 acting as supporting body).
	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Nashimoto’s device by adding a clad layer as suggested and taught by Mizuuchi in order to control index contrast in all direction.

Regarding claim 3, Nashimoto as modified in view of Mizuuchi, teaches the apparatus according to claim 1. However, the combination as far, does not teach wherein Tsub/lamda is 0.6 or higher and 50 or lower, provided that Tsub is assigned to a thickness of said optical waveguide and lamda is assigned to a wavelength of said propagation light propagating in said optical waveguide.
	On the other hand Mizuuchi teaches a domain inverted region is formed as thin film to be used as an optical waveguide, and the thin film having thickness of 3-4 um (Fig. 1, 8:39-41, thin film layer 103). Also the observed fundamental wave having a wavelength of 820 nm (8:18-20). Therefore, in this particular case, Tsub/lamda having a value of 3.65-4.87.
	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Nashimoto’s device by adding thin film having thickness of 3-4 um as suggested and taught by Mizuuchi in order to increase reflectance of the diffracted output light.

Regarding claim 4, Nashimoto as modified in view of Mizuuchi, teaches the apparatus according to claim 1. Nashimoto further teaches […] each of said electrodes is formed on the outside of said side face clad (5:44-50). 
 wherein said single crystal has a polarization direction perpendicular to a propagation direction of said optical waveguide, wherein said polarization direction of said single crystal is inclined with respect to a normal direction of a surface of said optical waveguide by an angle of 80 degrees or larger and 100 degrees or smaller.
On the other hand Mizuuchi teaches a thin film layer is made of an offcut substrate, therefore the polarization direction (Fig. 1, polarization direction 107) is inclined apart with respect to the surface (Fig. 1, 5:51-54).
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Nashimoto’s device by adding an offcut substrate thin film layer as suggested and taught by Mizuuchi in order to increase refractive index of ion-exchange portion of the device. 

Regarding claim 5, Nashimoto teaches the device of claim 1, wherein said diffracted light comprises a first-order diffracted light (Fig. 1, 7:33-49, equation 4, order of diffraction m).

Regarding claim 6, Nashimoto teaches the device of claim 1, wherein said diffracted light comprises a higher-order diffracted light (Fig. 1, 7:33-49, equation 4, order of diffraction m).
	Nashimoto does not explicitly teaches the diffracted light comprises higher order diffracted light. However, a person of ordinary skill in art would understand from the above teachings that, from equation 4 where m is the order of diffraction yields higher order diffracted light when the value of m is not 0 or 1.
Regarding claim 7, Nashimoto teaches the device of claim 1, wherein said diffracted light comprises diffracted lights of a plurality of orders different from each other, said diffracted lights being emitted (Fig. 1, 7:33-49, equation 4, order of diffraction m). 
Nashimoto does not explicitly teaches the diffracted light comprises higher order diffracted light. However, a person of ordinary skill in art would understand from the above teachings that, from equation 4 where m is the order of diffraction yields higher order diffracted light when the value of m is not 0 or 1. 

Regarding claim 8, Nashimoto as modified in view of Mizuuchi, teaches the apparatus according to claim 1. The combination further teaches a method of scanning a surface to be measured using said optical scanning device of claim 1, said method comprising: 37FNGK1706PCTUSirradiating said emitted light emitted from said optical scanning device onto said surface to be measured (Fig. 10, 15:30-32, 15:47-50); and 
obtaining data relating to said surface to be measured using a reflection light reflected by said surface to be measured (Fig. 11, 17:30-50, Photosensitive member 64).  
	

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 6025864 (Nashimoto) in the view of US 7236674 B2 (Mizuuchi) and US 2016/0012638 A1 (Skrobanski).


Regarding claim 9, Nashimoto as modified in view of Mizuuchi teaches the method according to claim 8 as claimed and discussed above. However, the combination as far does not teach wherein said surface to be measured is scanned while said optical scanning device is moved in a lengthwise direction of said optical scanning device.
	On the other hand Skrobanski teaches a moving scanner for scanning a large region ([004], [008]). 
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Nashimoto’s method in view of Mizuuchi by adding a moving feature of the scanner as suggested and taught by Skrobanski in order to measure a large region.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SHAH NUR KABIR whose telephone number is (571)272-5101. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MD SHAH NUR KABIR/Examiner, Art Unit 3645                                                                                                                                                                                                        
/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645